id office uilc cca_2011052012193637 --------- number release date from -------------------- sent friday date pm to -------------------- cc ------------ subject re awr-137 revised form 872-p rev sec_6223 and the regulations there under only require for purposes of this subchapter the use of the name and address of a partner the partner's tin is not required except when the partner is providing updated partner information to the service thus there is no legal requirement to have the full tin of partners on nbaps and fpaas or other tefra related documents thus the service is free to balance privacy and practical necessity in determining whether to include tin's note however that outside of the tefra examination function sec_6103 limits disclosure of one partner's personal identity information to any other person
